Concurring and Dissenting Statement by
FORD ELLIOTT, P.J.:
¶ 11 join in the majority’s disposition on the merits of this case; however, I dissent from the determination that the receipt by facsimile of the October 31, 2005 appeal did not meet the timeliness requirements of Pa.R.A.P. 903(a). Although I recognize that the majority’s discussion on this issue may well be dicta, I am compelled to respectfully disagree with its analysis.
¶ 2 The procedural requirements as to form and process for the filing of a notice of appeal are directed by Chapter 9 of the Rules of Appellate Procedure; and therefore, I disagree that Pa.R.Civ.P. 205.1 or 205.3 plays any role in the process.5 The county prothonotary or clerk’s office is required to comply with the appellate rules in accepting and docketing a notice of appeal. Specifically, Rule 905 directs that “[u]pon receipt of the notice of appeal the clerk shall immediately stamp it with the date of receipt, and that date shall constitute the date when the appeal was taken, which date shall be shown on the docket.” Pa.R.A.P. 905(a). Pursuant to Rule 902, “[f]ailure of an appellant to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal, but it is subject to such action as the appellate court deems appropriate, which may include, but is not limited to, remand of the matter to the lower court so that the omitted procedural step may be taken.” Pa.R.A.P. 902. Such “other steps” may include an improper form and format, an inadequate filing fee or none at all, or failure to include proper attachments such as transcript orders and proofs of service. None of these defects affects the timely filing of the notice of appeal. Therefore, even though a facsimile transmission of a notice of appeal is clearly not a “best practices” approach, the clerk is still required under our rules governing appellate practice and procedure to time stamp the copy upon receipt. In this case, the appeal was timely filed on October 31st and subject to dismissal if not perfected. The November 3, 2005 receipt by mail corrected any defect.

. The requirements of Pa.R.Civ.P. 236(b) upon which the majority relies to ultimately reach the merits of this appeal are specifically made a part of the appellate rules by their incorporation in Pa.R.A.P. 108(b).